THORNTON, J.,
dissenting.
Under the facts presented here, I believe the Accident Prevention Division sustained its burden of proof by showing a prima facie safety violation. Green Construction Co., CCH Employment Safety & Health Guide, ¶ 21,235, at p 25,535 (Rev Comm’n 1976). The affidavit by the employer averring that it had issued a *116hard hat to this employe at the time of employment, and had instructed him to wear it when outside his cab in log loading zones and had carried out unspecified "safety instructions,” without more would not in my view overcome the Division’s prima facie case.
Secondly, I find nothing unlawful or unreasonable in placing on the employer the burden of going forward with evidence spelling out specific affirmative action concerning its safety program in respect to this particular type of violation. Robert J. Winzinger, Inc., CCH Employment Safety & Health Guide, ¶ 20,929, at p 25,134 (Rev Comm’n 1976). See also, Strawn v. Commission, 1 Or T R 98, 114, 151-55 (1962).
The construction placed on the Oregon Safe Employment Act, ORS ch 654, today by the majority, may seriously impair the Division’s efforts to carry out its legislative mandate to provide maximum safeguards against industrial accidents.